DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listings in this application have been entered.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 9, 15, 20, 22-23, 27, 31, 37, 44-45, 47-48, 52, 57, and 62 in the reply filed on 18 January 2022 is acknowledged.
Claims 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.
not further expanded to include oseltamivir, as this differs in both structure and function from resiquimod. No claim is withdrawn due to the species election.

Claim Interpretation – Various Issues
Claim 1 recites the term “modulating.” This term is understood to read on either increasing or decreasing. See the instant specification on page 41, paragraph 0120.
Claim 15 recites that the nanoparticle composition is bound to an intracellular modulating agent. The term “bound” is defined in the instant application on paragraph 0141 bridging pages 54 and 55 and includes various types of chemical bonding from covalent bonding to intermolecular forces such as hydrogen bonds or van der Waals interactions.
Claim 15 recites an intracellular modulating agent. For the purposes of examination under prior art, intracellularly delivered mRNA which produces a protein in vivo is understood to be an intracellular modulating agent. This is because such mRNA, when delivered intracellularly, produces protein in vivo via translation. This protein production modulates the intracellular environment. Therefore, mRNA intended to be 
With regard to claim 20, the examiner notes that resiquimod is also known as R-848 and S-28609. See Lioux et al. (US 2014/0242108 A1), paragraph 0015.


Claim Interpretation – Liposomal Encapsulation and Bound Agent
Instant claim 15 recites that the nanoparticle composition is bound to an intracellular modulating agent. For the purposes of examination under prior art, a liposomal nanoparticle encapsulating an intracellular modulating agent is understood to read on this claimed requirement. The examiner presents the following rationale in support of this position.
The examiner notes the existence of liposomal nanoparticles made from phospholipids. The examiner has shown a picture of such a liposome below, as of Creative Biolabs (https://www.creative-biolabs.com/lipid-based-delivery/conventional-liposome-development-service.htm accessed 25 January 2022, pages 1-5), which shows figure showing a liposome on printed page 2, reproduced below.

    PNG
    media_image1.png
    656
    1239
    media_image1.png
    Greyscale

For the purposes of examination under prior art, the examiner understands that a liposomal nanoparticle made from phospholipids which encapsulates a hydrophilic intracellular modulating in the internal aqueous phase reads on a nanoparticle that is bound to said intracellular modulating agent. This is because said liposomal nanoparticle is understood to include not only the phospholipids that make up the external bilayer but also the water molecules in the interior aqueous space of the liposomal nanoparticle. The skilled artisan would have expected that had the intracellular modulating agent been in the interior aqueous space of the liposomal nanoparticle, it would have engaged in intermolecular bonding with the water molecules therein, most likely by dipole-dipole interactions or hydrogen bonding. The intermolecular bonding between the intracellular modulating agent and the water molecules in the interior aqueous space of the liposomal nanoparticle would have resulted in a nanoparticle being bound to the intracellular modulating agent. 
Additionally, for the purposes of examination under prior art, a liposomal nanoparticle which entraps a hydrophobic drug in the bilayer is understood to read on a nanoparticle that is bound to said intracellular modulating agent. This is because in such 


Specification Objections – Incorrect Spelling
The instant specification discloses “risiquimod” on page 74 paragraph 0197, page 89 paragraphs 0238 and 0240, page 128 paragraph 0378, and page 130 paragraph 0400. This appears to be an incorrect spelling of “resiquimod.” Applicant should correct the spelling. Such corrections will be understood to be correction of an obvious error and will not be understood to be new matter; see MPEP 2163.07(II).


Claim Objections – Incorrect Spelling
Claim 20 is objected to because of the following informalities:  Claim 20 recites “risiquimod.” This appears to be an incorrect spelling of “resiquimod.” Applicant should correct the spelling.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 9, 15, 20, 22, 27, 31, 37, 44-45, 48, 52, 57, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2010/0104632 A1).
Ishii et al. (hereafter referred to as Ishii) is drawn to a liposome for preventing or treating immune diseases, as of Ishii, title and abstract. In one embodiment, Ishii 

    PNG
    media_image2.png
    187
    459
    media_image2.png
    Greyscale

Ishii teaches intraperitoneal administration on paragraph 0088 as one mode of administration.
As to claim 1, the prior discloses methods containing an imiquimod liposome and intraperitoneal administration. Together these would provide a method as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference, and that intraperitoneal administration is one of a list of modes of administration. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable 
As to claim 1, the claim is drawn to a method of modulating an immune response. The method of Ishii appears to be useful for reducing (i.e. modulating) an immune response against an allergen. See e.g. paragraph 0071 of Ishii.
As to claim 2, Ishii teaches inducing natural killer T-cells and suppressing the activation of helper T-cells, as of Ishii, page 11, left column, items (e) and (f) at top of page.
As to claim 5, Ishii teaches a liposome size range of 100 nm to 200 nm, as of Ishii, paragraph 0075. This size is slightly smaller than the claimed particle size. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method of administering a liposome comprising imiquimod via intraperitoneal injection are taught by Ishii. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable liposome size range via routine experimentation. Additionally, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See the end of MPEP 2144.05(II)(A). In this case, the difference in liposome size between the prior art and claimed invention appears to be a change in proportions or degree, and such a difference is not sufficient to sustain a patent.

As to claim 15, the claim requires an intracellular modulating agent. The imiquimod of Ishii, paragraph 0096, is understood to read on the required intracellular modulating agent.
As to claim 20, the claim requires a list of three drugs. Imiquimod, as of Ishii, paragraph 0096, is understood to read on this requirement.
As to claim 22, this method is drawn to modulating the activity of a macrophage in a subject. This method comprises intraperitoneally administering a nanoparticle. The examiner notes that Ishii does not teach macrophages. Nevertheless, the method of Ishii entails administration of the same drug as the method described in the instant application; namely, imiquimod. As such, there would have been a reasonable expectation that the imiquimod administration method of Ishii would have modulated the activity of macrophages even if this was not known to Ishii. The discovery of a previously unappreciated property of a prior art composition (or in this case method), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). Additionally, the skilled artisan would have expected that the method of Ishii would have modulated macrophages during its normal and usual operation even if this feature was not appreciated by Ishii. See MPEP 2112.02(I).
As to claim 27, Ishii teaches a liposome size range of 100 nm to 200 nm, as of Ishii, paragraph 0075. This overlaps with the required size range of 200 nm to 800 nm prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 31, the claim requires a phospholipid. The liposome of Ishii comprises a phospholipid. See e.g. Ishii, paragraph 0096, which teaches phosphatidylethanolamine, which is a phospholipid.
As to claim 37, the claim requires an intracellular modulating agent. The method of Ishii comprises imiquimod, as of Ishii, paragraph 0085, wherein this is understood to be an intracellular modulating agent.
As to claim 44, the claim recites a pharmaceutical composition with an excipient. Ishii teaches pharmaceutical carriers and excipients in paragraphs 0090-0091.
As to claim 45, this is an independent claim drawn to a method of delivering an intracellular modulating agent to a cell in a subject. This method entails delivering such agent in a nanoparticle. These requirements appear to be essentially the same as those in claim 1; as such, claim 45 is rejected for essentially the same reason that claim 1 is rejected.
 As to claim 48, Ishii teaches a liposome size range of 100 nm to 200 nm, as of Ishii, paragraph 0075. This overlaps with the required size range of 200 nm to 800 nm at the endpoint. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).

As to claim 57, the claim requires an intracellular modulating agent. The imiquimod of Ishii, paragraph 0096, is understood to read on the required intracellular modulating agent.
As to claim 62, the claim requires imiquimod. Imiquimod, as of Ishii, paragraph 0096, is understood to read on this requirement.


Claims 1-2, 5, 9, 15, 20, 22, 27, 31, 37, 44-45, 48, 52, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2010/0104632 A1) in view of Brugnolo et al. (Journal of Allergy and Clinical Immunology, Vol. 111, No. 2, February 2003, pages 380-388).
Ishii is drawn to administration of imiquimod in a liposome to a patient suffering from allergies. Said liposome administration may be intraperitoneal. See the above rejection over Ishii by itself.
Ishii does not teach resiquimod.
Brugnolo et al. (hereafter referred to as Brugnolo) is drawn to the effect of resiquimod on allergen specific helper (CD4) T-cells, as of Brugnolo, page 380, title and abstract. Brugnolo teaches the following on page 380, right column, second to last paragraph, reproduced below.

    PNG
    media_image3.png
    198
    486
    media_image3.png
    Greyscale

The above-reproduced paragraph teaches that resiquimod as a more potent analog of imiquimod.
Brugnolo does not teach intraperitoneal administration.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted resiquimod, as of Brugnolo, in place of imiquimod, in the method of Ishii. Ishii is drawn to a method of administering imiquimod in order to modulate immune response. Brugnolo teaches that resiquimod is a more potent analog of imiquimod. As such, the skilled artisan would have expected that resiquimod would have modulated the immune system in the same manner as imiquimod, except with a more substantial effect. As such, the skilled artisan would have been motivated to have substituted resiquimod, as of Brugnolo, in place of imiquimod in the method of Ishii in order to have predictably modulated the immune system in the manner of Ishii but with a greater effect with a reasonable expectation of success. The simple substitution of one known element (resiquimod, as of Brugnolo) in place of another (imiquimod, as of Ishii) in order to obtain predictable results (modulation of the immune system in the same manner as imiquimod but with greater efficacy) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.




Claims 1-2, 5, 9, 15, 20, 22-23, 27, 31, 37, 44-45, 47-48, 52, 57, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Cellular and Molecular Immunology, Vol. 7, 2010, pages 381-388) in view of Ishii et al. (US 20100104632 A1).
Claims 1-2, 5, 9, 15, 20, 22-23, 27, 31, 37, 44-45, 47-48, 52, and 57, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Cellular and Molecular Immunology, Vol. 7, 2010, pages 381-388) in view of Ishii et al. (US 20100104632 A1), the combination further in view of Brugnolo et al. (Journal of Allergy and Clinical Immunology, Vol. 111, No. 2, February 2003, pages 380-388).
Ma et al. (hereafter referred to as Ma) is drawn to imiquimod as a toll-like receptor 7 (TLR-7) immunotherapy agent for treatment of melanoma, as of Ma, page 381, abstract. Ma teaches intraperitoneal injection of said TLR-7 agonist, as of Ma, page 383, right column, relevant paragraph reproduced below.

    PNG
    media_image4.png
    205
    584
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    463
    553
    media_image5.png
    Greyscale

Ma does not teach liposomal administration of imiquimod.
Ishii et al. (hereafter referred to as Ishii) is drawn to a liposome for preventing or treating immune diseases, as of Ishii, title and abstract. In one embodiment, Ishii teaches a liposome comprising imiquimod for treatment of allergic diseases, as of Ishii, paragraph 0085. Ishii teaches intraperitoneal administration on paragraph 0088 as one mode of administration. Ishii teaches that liposomal imiquimod with a specific targeting ligand has a greater therapeutic effect that liposomal imiquimod without said ligand, let alone imiquimod by itself without the targeting ligand, as of Ishii, figure 3, reproduced below.

    PNG
    media_image6.png
    698
    811
    media_image6.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have administered the imiquimod of Ma using the liposomal delivery vehicle of Ishii. Ma is drawn to the administration of imiquimod to treat cancer. Ishii is drawn to liposomal imiquimod to treat allergy. Although Ma and Ishii are drawn to treating different diseases, the method of delivering imiquimod in Ishii appears to significantly improve the therapeutic effect of imiquimod. As such, the skilled artisan would have been motivated to have administered imiquimod, as in Ma, using the liposomal delivery vehicle in order to have predictably improved the therapeutic effect of imiquimod as compared with a non-liposomal method with a reasonable expectation of success. Although the disease taught by Ishii to be treated differs from the disease taught by Ma to be treated, the skilled artisan would have expected that the therapeutic enhancement of imiquimod taught by Ishii would have had a reasonable expectation of having been successfully applicable to the delivery of imiquimod regardless of the disease being treated.
As to claims 23 and 47, the claims require delivering the composition to, or modulating the effect of tumor associated macrophages. The skilled artisan would have 
With regard to other dependent claims, these are rejected for essentially the same reasons as set forth above in the rejection over Ishii by itself.
With regard to the elected species of resiquimod, the skilled artisan would have expected that resiquimod would have had essentially the same function as imiquimod but would have been more potent. This determination is made in view of the Brugnolo reference, which is discussed above. As such, the skilled artisan would have been motivated to have substituted resiquimod, as of Brugnolo, in place of imiquimod in the .


Claims 1-2, 5, 9, 15, 22, 27, 31, 37, 44-45, 48, 52, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valiante et al. (US 2018/0318409 A1).
Valiante et al. (hereafter referred to as Valiante) is drawn to a cancer vaccine and method of cancer vaccination, as of Valiante, title and abstract.
As to claim 1, the claim is drawn to a method of modulating an immune response. As Valiante is drawn to a cancer vaccination, said vaccination is understood to modulate an immune response by increasing the immune response against cancer.
As to claim 1, the claim recites a subject in need thereof. Valiante teaches treating and preventing cancer in paragraph 0005. Both a subject with cancer needing to be treated and a subject who does not have cancer in which cancer is desired to be prevented is a subject in need thereof.
As to claim 1, the claim requires intraperitoneal administration. Valiante teaches this as of paragraph 0670 in a list of various modes of administration.

As to claim 1, the claim requires both administration of a nanoparticle and intraperitoneal administration. Valiante teaches intraperitoneal administration from a list of various modes of administration. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 2, the claim requires increasing the level of macrophages. Valiante teaches modulation of the level of macrophages in paragraph 0659. Valiante also teaches increasing T-cells in paragraph 0126.
prima facie case of obviousness. See MPEP 2144.05(I). Also see paragraph 0636 of Valiante, which teaches size ranges such as “less than 1.0 µm” that overlap with the claimed size range. Also see Valiante, paragraph 0644, which teaches size ranges such as “greater than 500 nm” which overlap with the claimed size range.
As to claim 9, Valiante teaches a nanoparticle comprising DSPC, as of paragraph 0031. DSPC is distearoyl phosphatidylcholine and is a phospholipid.
As to claim 15, the claim requires an intracellular modulating agent. As best understood by the examiner, the mRNA delivered by Valiante is an intracellular modulating agent, as of Valiante, paragraph 0139. This mRNA enters a cell and produces a peptide therein, thereby modulating what is occurring intracellularly.
As to claim 22, this is an independent claim reciting a method of modulating the activity of a macrophage, as well as other limitations recited by instant claim 1. Valiante teaches modulation of the level of macrophages in paragraph 0659.
As to claim 27, Valiante teaches a mean diameter of 10-500 nm, as of Valiante, paragraph 0503. This overlaps with the claimed size range of about 500 nm to about 1000 nm at the endpoint. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). See the above rejection of claim 5.

As to claim 37, this claim is rejected for essentially the same reason that claim 15 is rejected.
As to claim 44, Valiante teaches a pharmaceutically acceptable carrier or excipient in paragraph 0099.
As to claim 45, this is an independent claim is drawn to a method of delivering an intracellular modulating agent to a cell, also reciting other limitations recited by instant claim 1. Valiante teaches delivering mRNA intracellularly. As best understood by the examiner, the mRNA delivered by Valiante is an intracellular modulating agent, as of Valiante, paragraph 0139. This mRNA enters a cell and produces a peptide therein, thereby modulating what is occurring intracellularly.
As to claim 48, Valiante teaches a mean diameter of 10-500 nm, as of Valiante, paragraph 0503. This overlaps with the claimed size range of about 500 nm to about 1000 nm at the endpoint. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). See the above rejection of claim 5.
As to claim 52, Valiante teaches a nanoparticle comprising DSPC, as of paragraph 0031. DSPC is distearoyl phosphatidylcholine and is a phospholipid.
As to claim 57, this claim is rejected for essentially the same reason that claims 15 and 37 are rejected.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 30 June 2017 based upon a provisional application upon which 


Additional Cited Art – Targeting of Tumor Associated Macrophage with Mannose
The examiner notes that instant claims 23 and 47 recite limitations drawn to tumor associated macrophages. In view of this, the examiner conducted a search drawn to how to target a tumor associated macrophage. As a result of such a search, the examiner cites Zhu et al. (Molecular Pharmaceutics, Vol. 10, 2013, pages 3525-3530). Zhu et al. (hereafter referred to as Zhu) teaches mannose as a targeting ligand to target such tumor associated macrophages, as of Zhu, page 3525, title and abstract. Zhu teaches a mannosylated lipid to be used in a lipid nanoparticle, as of Zhu, page 3526, figure 1A, reproduced below.

    PNG
    media_image7.png
    308
    395
    media_image7.png
    Greyscale

As such, Zhu appears to indicate that a mannose targeting ligand targets tumor associated macrophages.
Looking back to the above rejection, the examiner notes that Ishii et al. (US 2010/0104632 A1), which was relied upon in a rejection above, teaches the following in paragraph 0077, which is reproduced in part below.

    PNG
    media_image8.png
    281
    405
    media_image8.png
    Greyscale


In the case of the rejection over Ma in view of Ishii, the combined teachings of the prior art are drawn to delivery of a particle comprising imiquimod to a patient suffering from cancer. See the rejection above over Ma in view of Ishii. The skilled artisan would have been motivated to have modified the lipid nanoparticles to have been mannosylated, in view of Ishii, paragraph 0077. Because of this modification and in view of the teachings of Zhu, the skilled artisan would have expected these mannosylated particles to have targeted tumor associated macrophages even if this was not recognized by Ishii.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612